Case 4:19-cv-03851 Document 21 Filed on 08/06/20 in TXSD Page 1 of 4
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 06, 2020
                                                                                   David J. Bradley, Clerk

                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

        THOMAS HUGGINS,                 §    CIVIL ACTION NO.
                 Plaintiff,             §    4:19-cv-3851
                                        §
                                        §
                vs.                     §    JUDGE CHARLES ESKRIDGE
                                        §
                                        §
        YCI METHANOL ONE,               §
        LLC and KOCH                    §
        METHANOL, LLC,                  §
                   Defendants.          §

                        MEMORANDUM AND ORDER
                      GRANTING MOTION TO REMAND

            The motion to remand by Plaintiff Thomas Huggins is
       granted. Dkt 9.
                1. Background
            Plaintiff Thomas Huggins was injured while working at a
       methanol plant in St. James Parish, Louisiana. The plant is owned
       by Defendants YCI Methanol One LLC and Koch Methanol
       LLC. He alleges various theories of negligence.
            Defendants removed, asserting diversity jurisdiction.
       Huggins seeks remand, claiming that a member of YCI Methanol
       is a Texas citizen. Dkt 9. That member is Yuhuang Chemical
       Industries Inc (YCII). He provides evidence that the YCII
       headquarters are in Houston, as are several of its directors and
       members of its leadership team. See Dkt 12 at 11–15. YCII claims
       to the contrary that its principal place of business is at its plant in
       Louisiana. Dkt 11.
                2. Legal Standard
            Removal statutes are construed strictly in favor of remand.
       Manguno v Prudential Property & Casualty Insurance Co, 276 F3d 720,
       723 (5th Cir 2002). The removing party bears the burden of
Case 4:19-cv-03851 Document 21 Filed on 08/06/20 in TXSD Page 2 of 4




       showing that federal jurisdiction exists and that removal is
       proper. Ibid, citing De Aguilar v Boeing Co, 47 F3d 1404, 1408 (5th
       Cir 1995).
            The existence of federal subject-matter jurisdiction is
       determined at the time of removal from state court. See In re
       Bissonet Investments LLC, 320 F3d 520, 525 (5th Cir 2003), citing
       Arnold v Garlock, 278 F3d 426, 434 (5th Cir 2002). A court may
       determine whether it exists based solely on the complaint. Spotts
       v United States, 613 F3d 559, 565–66 (5th Cir 2010), quoting St.
       Tammany Parish ex rel Davis v FEMA, 556 F3d 307, 315 (5th Cir
       2009). But the court may also assess subject-matter jurisdiction
       based on the complaint as supplemented by both undisputed
       facts evidenced in the record and its own resolution of disputed
       facts. Spotts, 613 F3d at 565–66.
            A defendant may not remove a case to federal court on the
       basis of diversity jurisdiction if it is a citizen of the forum state.
       28 USC § 1441(b)(2). When a defendant is a corporation, its
       citizenship is “every State and foreign state by which it has been
       incorporated and of the State or foreign state where it has its
       principal place of business.” 28 USC § 1332(c)(1). When a
       corporation is an unincorporated entity, its citizenship is that of
       all of its members. Harvey v Grey Wolf Drilling Co, 542 F3d 1077,
       1080 (5th Cir 2008).
            The Supreme Court has held that the principal place of business
       depends on determination of “the corporation’s ‘nerve center.’”
       Hertz Corp v Friend, 559 US 77, 93 (2010). As such, the principal
       place of business can be its headquarters, but it also may be
       located elsewhere. Ibid. It is insufficient if the supposed
       headquarters are “simply an office where the corporation holds
       its board meetings (for example, attended by directors and
       officers who have traveled there for the occasion).” Ibid.
                 3. Analysis
            Subject-matter jurisdiction depends here on determination
       of the nerve center of YCII. Is that its self-declared headquarters in
       Texas? Or is it instead the plant in Louisiana that is the subject
       of the injury?
            Defendants urge the Court to focus on activities related to
       the plant at issue. Dkt 11 at 3. Dr. Chaoling Yao is YCII’s CEO.



                                         2
Case 4:19-cv-03851 Document 21 Filed on 08/06/20 in TXSD Page 3 of 4




       His affidavit avers that he travels to Louisiana three times a week,
       decisions concerning the construction of the plant are made in
       Louisiana, and the project director for the plant resides in
       Louisiana. See generally Dkt 11-1. But the Supreme Court rejects
       a principal-place-of-business test that focuses on where a
       corporation has its plants or sales locations. Hertz, 559 US at 93–
       94. The pertinent inquiry is instead determination of the “center
       of overall direction, control, and coordination.” Id at 96.
            Huggins establishes that YCII has filed with the secretaries
       of state for both Texas and Louisiana that it has headquarters in
       Houston. Dkt 9-1 at 1; Dkt 12-1 at 1. Such filings are
       persuasive—even if not wholly dispositive—to the nerve-center
       analysis. See etradeshow.com Inc, v Netopia Inc, 2004 WL 515552, *1
       (ND Tex); see also Harrison v Camtech Precision Manufacturing, Inc,
       2011 WL 13233354, *2 (ND Tex) (remanding for lack of diversity
       jurisdiction where defendant’s website and tax report listed
       headquarters in Texas).
            Yao claims that many of YCII’s board meetings take place in
       China and not in Houston. Dkt 11-1 at ¶ 12. And he asserts that
       the only reason Houston was chosen as headquarters is for ease
       of access to international flights to China. Ibid. That explanation
       cuts against its own argument, acknowledging as it does a
       conscious choice in the designation of its principal office. YCII
       could just as easily have provided a Louisiana address for its
       headquarters—if that were a truthful representation to make to
       state authorities. But it didn’t.
            Huggins also submits evidence that YCII has held itself out
       to the public on its own website with a listing of Houston as its
       corporate headquarters. See Dkt 12-2 at 3. The Fifth Circuit
       requires district courts to resolve “doubts regarding whether
       removal jurisdiction is proper” against the assertion of federal
       jurisdiction. Acuna v Brown & Root, Inc, 200 F3d 335, 339 (5th Cir
       2000), citing Willy v Coastal Corp, 855 F2d 1160, 1164 (5th Cir
       1988). Such evidence raises significant doubts as to diversity
       jurisdiction here. That Yao also spends time working in Louisiana
       doesn’t overcome these doubts. See Dkt 11-1 at ¶ 5.
            Defendants cite Balachander v AET Inc Ltd, 2011 WL 4500048
       (SD Tex). The court there considered a company whose only




                                        3
Case 4:19-cv-03851 Document 21 Filed on 08/06/20 in TXSD Page 4 of 4




       office was in Houston and determined its principal place of
       business to be Kuala Lumpur, the location of the parent. But the
       CEO was himself located in Kuala Lumpur. Id at *7. By contrast,
       Yao lives and offices in Houston. Dkt 11-1 at 2.
                4. Conclusion
            Defendants haven’t met their burden of proving that the
       principal place of business for YCII is in Louisiana as opposed
       to Texas.
            The motion to remand by Thomas Huggins is GRANTED.
       Dkt 9.
            This case is REMANDED to the 164th Judicial District Court
       of Harris County, Texas.
            The Clerk of Court must provide a copy of this order to the
       District Clerk for Harris County, Texas.
            SO ORDERED.
           Signed on August 6, 2020, at Houston, Texas.



                                   Hon. Charles Eskridge
                                   United States District Judge




                                      4
